                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

RICHARD LEROY BILTON,

          Plaintiff,

v.                                                                          Civ. No. 16-109 GJF

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

          Defendant.
                                                  ORDER

          THIS MATTER came before the Court on Plaintiff’s “Second Motion for Order

Authorizing Attorney Fees Pursuant to 42 U.S.C. § 406(b)” (“Motion”) [ECF No. 43]. The Court

considered the parties’ submissions, examined the applicable law, and entertained extensive oral

argument on the motion on November 16, 2018. At the conclusion of the hearing, the Court

announced its ruling on the Motion.

          IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED in full for the

reasons stated on the record.

          IT IS FURTHER ORDERED that, in accordance with Gisbrecht v. Barnhart, 535 F.3d

789, 796 (2002), Michael Armstrong, Esq., shall refund to Plaintiff the fees previously awarded

under the Equal Access to Justice Act in this Court’s Order Granting Attorney Fees [ECF No. 40].1

          IT IS SO ORDERED.



                                                   _______________________________________
                                                   THE HONORABLE GREGORY J. FOURATT
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   Presiding by Consent


1
    Mr. Armstrong was awarded $6,500.00 in EAJA fees.
